Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The search report on the IDS of 8-15-19 was not considered since it was not submitted.
The specification lacks a Brief Description of the Figures. Correction is needed.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “at least one acid containing monomer”, the “at least one (meth)acrylamido-containing monomer of formula III”, and the “crosslinker” of claim 5 lack antecedent basis in claim 1.
The term “up to” in the claims and specification is interpreted such that zero is not included as a lower limit as the claims and specification do not reasonably appear to include zero in the term “up to” in the context in which this term is used.
  Wada et al. (US 5797893), cited by the examiner is the closest prior art. However, Wada fails to teach or suggest a combination of at the least two comonomers of polymer (P) in their “polyamine”, otherwise similar to applicant’s polymer “P” in specific amounts.
Claims 2-4,6-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-2-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765